                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                 GREENEVILLE DIVISION


 UNITED STATES OF AMERICA,                     )
                                               )
                                               )                   2:20-CR-42
               Plaintiff,                      )
                                               )
        vs.                                    )
                                               )
 JERRY LYNN MORRELL,                           )
                                               )
                                               )
               Defendant.                      )
                                               )

                                          ORDER

       Defendant has requested and is financially qualified for court-appointed counsel. It

is, therefore, ordered that the Federal Defender Services of East Tennessee is appointed to

represent Defendant in all further proceedings in this action.

       SO ORDERED:

                                           /s Cynthia Richardson Wyrick
                                           United States Magistrate Judge




Case 2:20-cr-00042-JRG-CRW Document 8 Filed 06/10/20 Page 1 of 1 PageID #: 13
